      Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18        Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C   Page 1 of 24


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     In re:                                      Chapter 11

     TOTAL COMM SYSTEMS, INC.,                   Case No. 18-10525 (ELF)

                        Debtor.

         THIRD FOURTH AMENDED CHAPTER 11 PLAN OF REORGANIZATION
      PROPOSED BY TOTAL COMM SYSTEMS, INC., THE DEBTOR AND DEBTOR-IN-
                               POSSESSION


                                           BIELLI & KLAUDER, LLC

                                           Thomas D. Bielli, Esquire
                                           David M. Klauder, Esquire
                                           Cory P. Stephenson, Esquire
                                           1500 Walnut Street, Suite 900
                                           Philadelphia, PA 19102
                                           Phone: 215-642-8271
                                           Fax: 215-754-4177
                                           tbielli@bk-legal.com
                                           dklauder@bk-legal.com
                                           cstephenson@bk-legal.com

                                           Counsel to the Debtor
      Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18                                                       Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C                                                  Page 2 of 24


                                                     TABLE OF CONTENTS
                                                                                                                                  Page
     ARTICLE I Introduction............................................................................................................. 4
     ARTICLE II Definitions .............................................................................................................. 4
     ARTICLE III Classification of Claims .................................................................................... 9
          3.1.          Class 1. ..................................................................................................... 9
          3.2.          Class 2. ..................................................................................................... 9
          3.3.          Class 3. ..................................................................................................... 9
          3.4.          Class 4. ..................................................................................................... 9
          3.5.          Class 5. ..................................................................................................... 9
          3.6.          Class 6. ..................................................................................................... 9
          3.7.          Class 7. ..................................................................................................... 9
          3.8.          Administrative and Unsecured Priority Tax Claims............................. 9
          3.9.          Priority Non-Tax Claims. ....................................................................... 10
          3.10.         Acceptance or Rejection of Plan. ........................................................ 10
     ARTICLE IV Treatment of Classes of Claim ...................................................................... 10
          4.1.          Class 1. ................................................................................................... 10
          4.2.          Class 2. ................................................................................................... 11
          4.3.          Class 3. ................................................................................................... 12
          4.4.          Class 4. ................................................................................................... 13
          4.5.          Class 5. ................................................................................................... 13
          4.6.          Class 6. ................................................................................................... 14
          4.7.          Class 7. ................................................................................................... 14
     ARTICLE V Treatment of Unclassified Claims ................................................................. 14
          5.1.          Administrative Claims. ........................................................................... 14
     ARTICLE VI Provisions for Execution of the Plan .......................................................... 16
          6.1.          Possession of Assets ............................................................................ 16
          6.2.          Execution of Documents ....................................................................... 17
          6.3.          Alterations, Amendments, or Modifications........................................ 17
          6.4.          Disbursing Agent .................................................................................... 17
          6.5.          Final Decree ............................................................................................ 17
          6.6.          Retention and Enforcement of Claims ................................................ 17
          6.7.          Means for Implementation of the Plan. ............................................... 17
          6.8.          Actions Taken to Decrease Expenses and Increase Income. ........ 17
     ARTICLE VII Additional Provisions Applicable to All Classes .................................... 17
     ARTICLE VIII Provisions Governing Distributions and General Provisions ............ 18
          8.1           Distributions............................................................................................. 18
          8.2           Notices ..................................................................................................... 19
          8.3           Default ...................................................................................................... 19
     ARTICLE IX Effects of Confirmation ................................................................................... 20
          9.1           Discharge of Claims; Injunction. ..................................................... 20
          9.2           Term of Injunctions or Stays. ........................................................... 20
          9.3           Exculpation. ........................................................................................... 20
          9.4           Failure to Pay Taxes. ............................................................................. 20
     ARTICLE X Cramdown Provisions and Confirmation Request ................................... 21
     ARTICLE XI Modification of the Plan .................................................................................. 21


                                                                       2
      Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18                                                  Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C                                             Page 3 of 24


          11.1         Pre-Confirmation Modification .............................................................. 21
          11.2         Post-Consummation Modification ........................................................ 21
          11.3         Non-Material Modifications ................................................................... 21
     ARTICLE XII Causes of Action ............................................................................................. 21
          13.1         Litigation................................................................................................... 21
          13.2         Powers ..................................................................................................... 21
     ARTICLE XIII Miscellaneous.................................................................................................. 21
          14.1         Choice of Law ......................................................................................... 21
          14.2         Payment of Statutory Fees ................................................................... 22
          14.3         Discharge of Debtor and Effect of Confirmation Order .................... 22
          14.4         Severability .............................................................................................. 22
          14.5         Successors and Assigns ....................................................................... 22
          14.6         Binding Effect .......................................................................................... 22
          14.7         Withholding and Reporting Requirements ......................................... 22
     ARTICLE XIV Provisions for Resolving and Treating Claims ...................................... 23
          15.1         Objections................................................................................................ 23
          15.2         Prosecution of Objections ..................................................................... 23
          15.3         No Distributions Pending Allowance ................................................... 23
          15.4         Distributions After Allowance ................................................................ 23




                                                                     3
      Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18                    Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C               Page 4 of 24


                                              ARTICLE I
                                              Introduction

              On January 29, 2018, Total Comm Systems, Inc. (the “Debtor”), the Debtor and Debtor-
     in-Possession, commenced a bankruptcy case by filing a voluntary petition under chapter 11 of
     title 11 of the United States Code, as amended (the “Bankruptcy Code”).

           The Debtor operates primarily in Pennsylvania providing its clients in the
     communications industry with engineering, construction, installation, and maintenance services.
     The Debtor currently employs approximately 25 employees.

           This document is the Third Fourth Amended Chapter 11 plan (the “Plan”) proposed by
     the Debtor. Sent to you in the same envelope as this document is the Disclosure Statement,
     which has been approved by the United States Bankruptcy Court for the Eastern District of
     Pennsylvania (the “Court”), and which is provided to help you understand the Plan.

            This is a Plan of reorganization. In other words, the Debtor seeks to accomplish payments
     under the Plan by restructuring existing debt. The Effective Date of the proposed Plan is sixty
     (60) days after the Confirmation Order is entered by the Court.

                                              ARTICLE II
                                               Definitions

             For the purposes of this Plan, the following terms shall have the respective meanings
     hereinafter set forth, such meanings to be equally applicable to the singular and plural forms of
     the terms defined except as the context otherwise requires. Any term defined in the Bankruptcy
     Code and not otherwise defined herein shall have the meaning specified in the Bankruptcy Code
     unless the context otherwise requires.

             2.1.     “ADMINISTRATIVE CLAIM” means a Claim incurred by the Debtor on or
     after the Petition Date and before the Effective Date for a cost or expense of administration of
     the chapter 11 case allowable under Section 503(b) of the Bankruptcy Code and entitled to
     priority under Section 507(a)(1) of the Bankruptcy Code.

              2.2.   “ADMINISTRATIVE CLAIMANT” means the holder of an Administrative
     Claim.

              2.3.   “AFFILIATE” has the meaning provided in Section 101(2) of the Bankruptcy
     Code.

              2.4.   “AFFILIATE CLAIMS” means any Claims held by an Affiliate.

              2.5.   “ALLOWANCE DATE” means the date a Claim becomes an Allowed Claim.

           2.6.   “ALLOWED” The use of the term “Allowed” with reference to a Claim (e.g.,
     “Allowed Unsecured Claim”) shall mean one which (a) is listed in the Debtor’s bankruptcy



                                                    4
      Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18                        Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C                   Page 5 of 24


     schedules (including any amendments thereto) filed in this case as of the confirmation date and
     (i) not listed therein as disputed, contingent or unliquidated or (ii) not objected to by the Debtor;
     (b) is set forth in a proof of claim properly filed in this case on or before the date fixed by the
     Bankruptcy Court (or by applicable rule or statutes as the last day for filing such proof, and as to
     which no objection is filed; or (c) is determined to be allowed in a Final Order.

            2.7.     “ALLOWED CLAIM” means (a) a Claim that has been allowed by a Final
     Order; (b) a Claim which is specified herein to be an Allowed Claim; or (c) a Claim timely filed
     with the Office of the Clerk of the Court or scheduled by the Debtor in its Schedules as neither
     unliquidated, disputed or contingent and as to which Claim (i) no objection with respect to the
     allowance thereof has been or shall be interposed within the period of time fixed by the
     Bankruptcy Code, the Bankruptcy Rules or orders of the Court, or (ii) as to which Claim either
     an objection to the Claim or an application to amend the Schedules with respect to a scheduled
     Claim has been interposed, which objection or application has been resolved by a Final Order to
     the extent such objection or application is determined in favor of the holder of such Claim.
     Unless otherwise specified, “Allowed Claim” shall not include interest on the principal amount
     of such Claim accruing from or after the Petition Date.

            2.8.    “ASSETS” means all of the Debtor’s property, real and personal, tangible and
     intangible, including without limitation accounts receivable, goods, chattel paper, documents,
     instruments, money, fixtures, contract rights, Causes of Action, Claims and rights of any kind,
     wherever situated, together with the proceeds thereof.

            2.9.   “BANKRUPTCY CODE” or “CODE” means Title 11 of the United States Code,
     as amended from time to time, applicable to this case as of the Petition Date.

            2.10. “BANKRUPTCY COURT” or “COURT” means the United States Bankruptcy
     Court for the Eastern District of Pennsylvania.

             2.11. “BANKRUPTCY RULES” means the Federal Rules of Bankruptcy Procedure,
     as amended from time to time and promulgated by the Supreme Court of the United States, as
     well as applicable Local Rules of Bankruptcy Procedure in the Eastern District of Pennsylvania.

            2.12. “BAR DATE” means the last date fixed by order of the Court for the filing of
     proofs of claim.

            2.13. “BUSINESS DAY” means any day except a Saturday, Sunday, or other day on
     which commercial banks located in the Commonwealth of Pennsylvania are authorized by law to
     close.

            2.14. “CASE” means the reorganization case of the Debtor under chapter 11 of the
     Bankruptcy Code presently captioned: In re: Total Comm Systems, Inc., Bankruptcy No. 18-
     10525 (ELF).

             2.15. “CAUSES OF ACTION” means all Claims and causes of action now owned or
     hereafter acquired by the Debtor, whether arising under the Code or other federal or state law,



                                                      5
      Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18                   Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C              Page 6 of 24


     including, without limitation, any causes of action arising under Sections 544, 547, 548, 550,
     551, 553 or other sections of the Code.

             2.16. “CLAIM” means a claim against the Debtor within the meaning of Section 101(5)
     of the Bankruptcy Code and is intended to include, without limitation, any claim, suit, demand,
     note, liability, setoff, recoupment or charge, and any claim for reimbursement, contribution,
     indemnity or exoneration.

             2.17. “CLAIMANT” means a person or entity holding a Claim (including, his, her or
     its successors, assigns, heirs, executors, or personal representatives) under the Plan.

             2.18. “CLASS” means a group of Claims, consisting of Claims which are substantially
     similar to each other, as classified pursuant to this Plan.

            2.19. “CONFIRMATION DATE” means the date on which the Confirmation Order
     confirming the Plan at or after a hearing convened pursuant to Section 1129 of the Bankruptcy
     Code becomes a Final Order.

            2.20. “CONFIRMATION HEARING” means the hearing at which the Court considers
     confirmation of this Plan.

            2.21. “CONFIRMATION ORDER” means the order of the Court confirming the Plan
     pursuant to Section 1129 of the Bankruptcy Code.

            2.22. “CONTESTED CLAIM” means any Claim as to which the Debtor or any other
     party in interest has interposed an objection, in accordance with the Bankruptcy Code and
     Bankruptcy Rules, which objection has not been determined by a final order or a Claim which is
     scheduled as contingent or disputed.

            2.23.   “CREDITOR” means the holder of a Claim against the Debtor.

            2.24. “CRITICAL VENDOR” means a vendor offering materials or services upon
     which the Debtor’s business depends and for which the Debtor’s business would be critically,
     negatively impacted if the Debtor had to replace the vendor.

            2.25.   “DEBTOR” means Total Comm Systems, Inc. as its interest may appear.

             2.26. “DEFICIENCY CLAIM” means, with reference to a Creditor having an Allowed
     Secured Claim, that portion of the Creditor’s Allowed Claim that is not an Allowed Secured
     Claim only because (a) the monetary benefit derived from the exercise of any available right of
     setoff and the application to the Claim of the net proceeds available from disposition of Assets
     securing the Creditor’s Allowed Claim is insufficient to permit payment in full of the Allowed
     Claim, or (b) a Final Order entered in a proceeding to determine the extent of the Secured Claim
     provides that part of the Creditor’s Allowed Claim is not an Allowed Secured Claim based on a
     valuation of the Creditor’s interest in the Debtor’s interest in the Assets securing the Claim.




                                                    6
      Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18                      Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C                 Page 7 of 24


               2.27.   “DISBURSING AGENT” has the meaning given to such term in Section 6.4
     hereof.

            2.28. “DISPUTED CLAIM” means any Claim which is scheduled as disputed,
     contingent, or unliquidated, or which is objected to in whole or in part before the Effective Date.

             2.29.     “DISTRIBUTION” means any payment by the Debtor to a Claimant on account
     of a Claim.

            2.30. “EFFECTIVE DATE” means sixty (60) days after the Confirmation Order
     becomes a Final Order. However, at the option of the Debtor, a Confirmation Order subject to a
     pending appeal or certiorari proceeding may be considered a Final Order provided no order has
     been entered by any court of competent jurisdiction staying the effect of the Confirmation Order.

             2.31. “FEE CLAIM” means a Claim under Sections 330 or 503 of the Bankruptcy Code
     for allowance of compensation and reimbursement of expenses in this Case.

             2.32. “FINAL ORDER” means (a) a judgment, order or other decree issued and entered
     by the Court, which judgment, order or other decree (i) has not been reversed or stayed and as to
     which the time to appeal has expired and as to which no appeal or petition for review, rehearing
     or certiorari is pending or (ii) with respect to which any appeal has been finally decided and no
     further appeal or petition for certiorari can be taken or granted; and (b) a stipulation or other
     agreement entered into which has the effect of any such judgment, order or other decree
     described in clause (a) above.

           2.33. “IMPAIRED CLASS” means any Class of Claims which is impaired within the
     meaning of Section 1124 of the Bankruptcy Code.

             2.34. “INSIDER” means any “insider” as that term is defined in Paragraphs (B), (E) or
     (F) of Section 101(31) of the Bankruptcy Code.

             2.35. “LIEN” means, with respect to any of the Assets of the Debtor, any mortgage,
     lien, pledge, charge, security interest, or other security device (including a lease which is not a
     true lease) or encumbrance of any kind affecting such Asset.

           2.36. “PERSON” means a person within the meaning of Section 101(41) of the
     Bankruptcy Code.

              2.37. “PETITION DATE” means January 29, 2018, the date upon which the Debtor
     filed its Petition.

            2.38. “PETITION” means the voluntary petition for reorganization filed by the Debtor
     with the Court pursuant to Chapter 11 of the Bankruptcy Code.

            2.39. “PLAN” means this Plan of Reorganization, as it may be further amended,
     modified, or supplemented from time to time, and any exhibits and schedules thereto.



                                                     7
      Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18                     Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C                Page 8 of 24



            2.40.   “PLAN PROPONENT” means the Debtor.

            2.41. “PRIORITY NON-TAX CLAIM” shall mean a Claim or a portion of a Claim for
     which priority is asserted under Sections 507(a)(3), (4), (5), (6) or (7) of the Bankruptcy Code.

             2.42. “PRIORITY TAX CLAIM” shall mean a Claim or a portion of a Claim for which
     priority is asserted under Section 507(a)(8) of the Bankruptcy Code.

            2.43. “PRO RATA” means with respect to any distribution to the holder of an Allowed
     Claim of a particular Class of the Plan on a particular date, the same proportion that the amount
     of such Allowed Claim bears the aggregate amount of all Claims of such Class, including
     Contested Claims.

            2.44.   “PROPERTY” means all property, real and personal, owned by the Debtor.

            2.45. “REORGANIZED DEBTOR” means the Debtor in Possession as consolidated,
     reorganized and functioning under the Plan after the Effective Date.

             2.46. “REJECTION CLAIM” means any Claim for amounts due as a result of the
     rejection of any executory contract or lease which is rejected by the Debtor by Final Order.

             2.47. “SCHEDULES” means the schedules of assets and liabilities filed by the Debtor
     with the Office of the Clerk of the Court pursuant to Bankruptcy Rule 1007, as amended from
     time to time.

            2.48. “SECURED CLAIM” shall mean a Claim that is (a) secured by a valid, perfected,
     and enforceable Lien on Assets of the Debtor, to the extent of the value of the interest of the
     holder of such Secured Claim in such Assets; or (b) a Claim which is specified herein as an
     Allowed Secured Claim, to the extent of the value of the interest of the holder of such secured
     Claim in such assets.

              2.49. “TAX CLAIM” means any Claims asserted against the Debtor for unpaid taxes,
     and additional amounts related to any such unpaid taxes, owed to a national, state, county, school
     district, city, or municipal taxing authority.

             2.50. “UNIMPAIRED CLASS” means any Class of Claims which is not impaired
     within the meaning of Section 1124 of the Bankruptcy Code.

            2.51. “UNSECURED CLAIM” means any Claim, whether or not disputed, liquidated
     or contingent, including a Rejection Claim or a Deficiency Claim arising out of any default of
     the Debtor under a contract entered into by the Debtor prior to the Petition Date, other than an
     Administrative Claim, Priority Non-Tax Claim, Priority Tax Claim, or Secured Claim.




                                                     8
      Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18                        Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C                   Page 9 of 24



                                              ARTICLE III
                                          Classification of Claims

             As required by the Bankruptcy Code, the Plan classifies Claims in various Classes
     according to their right to priority of payments as provided in the Bankruptcy Code. The Plan
     states whether each Class of Claims is Impaired or Unimpaired. The Plan provides the treatment
     each Class will receive under the Plan. A proof of claim asserting a Claim which is properly
     included in more than one Class is included in each such Class to the extent that it qualifies
     within the description of such Class.

             3.1.    Class 1.     Secured Claim of J D Factors, LLC (“J D Factors”). Class 1
     consists of the Secured Claim of J D Factors. The Class 1 Claim is Impaired under the Plan.

           3.2.    Class 2.     Secured IRS Claim. Class 2 consists of a Secured Tax Claim held
     by the Internal Revenue Service in the amount of approximately $61,749.89. Class 2 is
     Unimpaired under the Plan.

            3.3.   Class 3.       Secured Tax Claims. Class 3 consists of holders of Secured Tax
     Claims, which are estimated to be $224,534.19. Class 3 is comprised of the State of New Jersey
     Department of Labor, the State of New Jersey Division of Taxation, the Commonwealth of
     Pennsylvania, and the Virginia Department of Taxation. Class 3 is Unimpaired under the Plan.

            3.4.    Class 4.   Other Secured Claims. Class 4 consists of holders of Claims
     which may be Secured Claims, which are estimated to be $327,475.71. Class 4 is Unimpaired
     under the Plan.

            3.5.   Class 5.       Critical Vendor Claims. Class 5 consists of Critical Vendor
     Claims, which are estimated to be $231,256.37. Class 5 is Impaired under the Plan.

            3.6.    Class 6.        General Unsecured Claims. Class 6 consists of the Allowed
     General Unsecured Claims. Class 6 Claims include all penalties of any priority Claims not
     otherwise classified herein, and any unsecured portions of Class 1, 3, and 4 Claims. The Class 6
     Claims are Impaired under the Plan.

             3.7.    Class 7.       Equity Holders. Class 7 includes all equity, ownership, or stock
     interests in the Debtor including all warrants, options, or rights to acquire shares whether issued
     or not and whether contained in a single document or part of a loan document or debt instrument.
     Class 7 Claims are Impaired under the Plan.

             3.8.    Administrative and Unsecured Priority Tax Claims. As provided in section
     1123(a)(1) of the Bankruptcy Code, Administrative Claims and Unsecured Priority Tax Claims
     shall not be classified for purposes of voting or receiving distributions under the Plan. Rather, all
     such Claims shall be treated separately as unclassified Claims pursuant to the terms set forth in
     Article V of this Plan. As of the time of filing of the Plan, Administrative Claims, including
     professional fees, are estimated to be $200,000.00. Unsecured Priority Tax Claims are estimated



                                                      9
       Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18 Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C Page 10 of 24


     to be $1,065,309.85. The treatment and payment of these Claims is addressed in Section 5(1)(f)
     of this Plan, infra.

             3.9.   Priority Non-Tax Claims. Priority Non-Tax Claims also are not classified for
     purposes of voting or receiving distributions under the Plan. Rather, all such Claims shall be
     treated separately as unclassified Claims pursuant to the terms set forth in Article V of this Plan.
     As of the time of filing of this Plan, Priority Non-Tax Claims totaled approximately $56,926.78;
     approximately $100,000.00 had been paid with Court approval on account of pre-petition wages
     and associated claims for employees.

             3.10. Acceptance or Rejection of Plan. Each Impaired Class of Creditors with Claims
     against the Debtor’s estate shall be entitled to vote separately to accept or reject the Plan. A Class
     of Creditors shall have accepted the Plan if the Plan is accepted by at least two-thirds in the
     aggregate dollar amount and more than one-half in number of holders of the allowed Claims of
     such Class that have accepted or rejected the Plan. If any Impaired Class of Creditors shall fail to
     accept the Plan in accordance with Section 1129(a) of the Bankruptcy Code, the Debtor will
     request that the Bankruptcy Court confirm the Plan in accordance with Section 1129(b) of the
     Bankruptcy Code.

                                              ARTICLE IV
                                       Treatment of Classes of Claim

             4.1.    Class 1.       Secured Claim of J D Factors. Class 1 is Impaired. The Class 1
     Creditor holds a pre-petition Secured Claim against the Debtor based on a factoring agreement
     relating to the Debtor's accounts receivable.

             As of the Petition Date, the amount of the J D Factors' Secured Claim was $2,512,692.82;
     with Court approval, J D Factors also provided debtor-in-possession factoring of open accounts
     receivable and the use of the Debtor’s cash collateral, up to a total post-petition amount of
     $100,000.00, which would attach with equal priority to the pre-petition Secured Claim (“DIP
     Factoring”). Collectively, the pre- and post-petition claims are the “J D Factors Secured Claim.”
     The collateral for the J D Factors Secured Claim consists of the Debtor’s accounts receivable.
     However, as of the Petition Date, the Debtor believes that the value of the property subject to the
     lien totals approximately $773,799.84.

            The J D Factors Secured Claim shall be treated as follows:

                        a. The J D Factors Secured Claim will be reduced via payments from third
                           parties on invoices which were factored pre- and post-petition during the
                           post-petition period, leaving approximately $2,400,000.00 remaining on
                           the J D Factors Secured Claim;

                        b. Monthly payments in the amount of $49,750.00 will be made for the
                           allowed amount of the J D Factors Secured Claim; this amount shall be
                           offset against post-petition rebates, with any rebates above the monthly




                                                      10
       Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18 Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C Page 11 of 24


                           payment amount to reduce the next scheduled monthly payment(s);

                        c. Monthly payments will commence the first day of the first calendar month
                           after the Effective Date and continuing for thirty-six (36) months with
                           interest accruing at the rate of 3.5%;

                        d. A balloon payment for the balance of the J D Factor Secured Claim, plus
                           interest accruing at a rate of 3.5%, shall be due and payable on the first
                           Business Day of the thirty-seventh (37th) calendar month after the
                           Effective Date;

                        e. The Class 1 Creditor will maintain any lien, encumbrance, and/or security
                           interest in the Property or assets of the Debtor, whether the lien,
                           encumbrance, and/or security interest was granted pre- or post-petition,
                           and irrespective of whether it was granted on an initial or replacement lien
                           basis, until the conclusion of this Plan;

                        f. The Debtor contemplates continuing to finance its operations post
                           confirmation by entering into a post confirmation factoring arrangement
                           with the Class 1 Creditor on terms similar to the DIP Factoring
                           arrangement and for which all of the Post-Confirmation Debtor’s assets
                           will be pledged as collateral. In addition, the Post-Confirmation factoring
                           will provide that the J D Factor Secured Claim referenced above shall be
                           cross defaulted, accelerated and due in full, in the event the Post-
                           Confirmation factoring is in default, terminated, replaced or paid in full at
                           any time prior to the thirty-seventh (37th) calendar month after the
                           Effective Date; and

                        g. Except for the amount described in Section 4(1)(a), supra, to the extent
                           that any amount of the Class 1 Claim is deemed unsecured, it shall be paid
                           as a General Unsecured Claim (see Class 6, infra). The Debtor estimates
                           the unsecured portion of the J D Factors Claim at approximately $0.

             As a result of the treatment of the Class 1 Creditor under the Debtor’s Plan, J D Factors
     will receive less than the full amount of the J D Factors Secured Claim. The treatment and
     consideration of the Class 1 Claim pursuant to this Plan shall be in full settlement, satisfaction,
     release, and discharge of the Claim.

             4.2.  Class 2.      Secured IRS Tax Claim. Class 2 is Unimpaired. The Class 2
     Claimant is the Internal Revenue Service, which holds a secured claim of approximately
     $61,749.89; this Claim primes the Class 1 Creditor’s Claim. The Class 2 Claim shall be treated
     as follows:

                        a. Regular equal monthly payments will be made for the Allowed Class 2
                           Claim; and




                                                     11
       Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18 Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C Page 12 of 24


                       b. Monthly payments of the Allowed Class 2 Claim will commence the first
                          day of the first calendar month after the Effective Date and continue
                          monthly with interest accruing at the rate of 6% such that the Claim is paid
                          within sixty (60) months of the Petition Date; and

                       c. The Class 2 Creditor will maintain any lien, encumbrance, and/or security
                          interest in the Property or assets of the Debtor until the conclusion of this
                          Plan as they relate to the Secured Claims; and

                       d. The Class 2 Claimant shall retain its Class 2 Claim until paid in full
                          according to this Plan.

             4.3.   Class 3.      Secured Tax Claims. Class 3 is Unimpaired. Class 3 Claimants
     are holders of Secured Tax Claims with secured positions in the Debtor’s property. Class 3
     consists of the State of New Jersey Division of Taxation, holding Secured Claims of
     approximately $8,946.74; the State of New Jersey Department of Labor, holding Secured Claims
     of approximately $7,435.98; the Commonwealth of Pennsylvania Department of Revenue,
     holding Secured Claims of approximately $25,500.94; and the Commonwealth of Pennsylvania
     Department of Labor and Industry, holding Secured Claims of approximately $182,650.53. Class
     3 Claims total approximately $224.534.19 and shall be treated as follows:

                       a. Following a final determination of the allowed amount of each Class 3
                          Secured Claim, regular equal monthly payments will be made for the
                          Allowed Secured amount of the Class 3 Claims; and

                       b. Monthly payments of the Allowed Class 3 Claims will commence the first
                          day of the first calendar month after the Effective Date and continue
                          monthly such that the Allowed Class 3 Claims are paid within sixty (60)
                          months of the Petition Date;

                       c. Interest on the Allowed Class 3 Claims will accruing at the rate of 4%
                          unless otherwise specified herein. The interest on the following creditor's
                          claims will accrue at the rate of: 15% for the State of New Jersey Division
                          of Taxation; 8.25% for the State of New Jersey Division of Labor; 6%
                          interest for the Pennsylvania Department of Labor; 6% interest for the
                          Pennsylvania Department of Revenue; and 6% interest for the IRS.

                       d. The Class 3 Creditors will maintain any lien, encumbrance, and/or security
                          interest in the Property or assets of the Debtor until the conclusion of this
                          Plan as they relate to the Secured Claims; and.

                       e. Each Holder of a Class 3 Claim shall retain its claim until paid in full
                          according to this Plan.

           As a result of the treatment of the Class 3 Creditors under the Debtor’s Plan, Class 3
     Claimants will receive the full amount of their respective Allowed Secured Claims. All payments



                                                    12
       Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18 Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C Page 13 of 24


     to Class 3 Claimants will be made through the monthly Distributions described in the Plan. The
     treatment and consideration to be received by holders of Class 3 Allowed Claims pursuant to this
     Plan shall be in full settlement, satisfaction, release, and discharge of their respective Claim.

             4.4.    Class 4.        Other Secured Claims. Class 4 is Unimpaired. Class 4 Claimants
     are Creditors with Secured Claims that are not included in Classes 1, 2, or 3 and which are not
     for active leases or long term secured claims stemming from the purchase of a motor vehicle 1,
     which total approximately $327,475.71. The designation of this Class (and its members’ ability
     to vote on the Plan) does not purport to establish or confirm the validity, priority, and/or extent
     of any lien, claim, or security interest alleged by a Class 4 Creditor.

             Class 4 Claims shall be treated as follows:

                           a. Monthly payments of the Allowed Secured Class 4 Claims will commence
                              the first day of the first calendar month after the Effective Date and
                              continuing for seventy-two (72) months with interest accruing at the rate
                              of 3.5%; and

                           b. The Class 4 Creditors will maintain any lien, encumbrance, and/or security
                              interest in the Property or assets of the Debtor based on and to the extent
                              and priority as in effect on the Petition Date until the conclusion of this
                              Plan as they relate to the Secured Claims; and

                           c. To the extent that any amount of a Class 4 Claim is unsecured, it shall be
                              paid as a General Unsecured Claim (see Class 6, infra).

            As a result of the treatment of the Class 4 Creditors under the Debtor’s Plan, Class 4
     Claimants will receive the full amount of their respective Allowed Secured Claims. All payments
     to Class 4 Claimants will be made through the monthly Distributions described in the Plan. The
     treatment and consideration to be received by holders of Class 4 Allowed Claims pursuant to this
     Plan shall be in full settlement, satisfaction, release, and discharge of their respective Claim.

             4.5.   Class 5.        Critical Vendor Claims. Class 5 is Impaired. Class 5 Claims total
     approximately $256130,906.37. Class 5 is comprised of: (a) Tower Systems, Inc., (b) Tetra Tech,
     Inc.; (c) Xcel Energy, Inc.; (d) CommStructures, Inc.; (e) Downs Electric, Inc.; (f) Countryside
     Lawn and Landscape, Inc.; and (g) Sunbelt Rentals; and (h) Kent Griswold.

             The total of Class 5 Claims is approximately $256130,906.37. The Debtor will pay up to
     $256,906.37 to Class 5 Claims as a “convenience class” which may be paid in full within six
     months of the Effective Date so long as such claims are (a) $8,500.00 or less, or (b) the Class 5
     Creditor chooses to reduce its Claim to a maximum of $8,500.00. The Class 5 Claims shall be
     treated as follows:


     1
      The secured claims relating to active leases or the purchase of a motor vehicle are held by Ford Motor Credit,
     Citizens Bank, and Toyota Motor Credit Corp. They will be paid outside of the Plan in accordance with the
     underlying purchase financing or lease agreements entered into between the Debtor and the respective creditors.


                                                             13
       Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18 Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C Page 14 of 24


                        a. To the extent that Class 5 Claims total less than $8,501.00, the Debtor may
                           (at the Debtor’s sole discretion) pay such claims in full within six months
                           of the Effective Date, but shall have no obligation to do so for any Class 5
                           Claimant; and

                        b. Any Class 5 Claimant may voluntarily reduce its Claim to $8,500.00 in
                           order to opt in to the payment contemplated in subparagraph (a), and (at
                           the Debtor’s sole discretion) receive payment in the full amount of up to
                           $8,500.00 in full satisfaction and release of such Claim, within six months
                           of the Effective Date; however, the Debtor shall have no obligation to do
                           so for any Class 5 Claimant; and

                        c. Any Class 5 Claimants receiving payments in excess of $8,500.00, or
                           which the Debtor does not pay pursuant to subparagraphs (a) or (b) of this
                           Section, shall be paid the full dollar amount of each Class 5 Allowed
                           Claim, with equal monthly payments to commence the first day of the first
                           calendar month after the Effective Date and continuing for seventy-two
                           (72) months.

             Unless paid pursuant to subparagraphs (a) or (b) of this section, all payments to Class 5
     Claimants will be made through the monthly Distributions described in the Plan. The treatment
     and consideration to be received by holders of Class 5 Allowed Claims pursuant to this Plan shall
     be in full settlement, satisfaction, release, and discharge of their respective Claim.

            4.6.   Class 6.       Unsecured Claims. Class 6 is Impaired. Class 6 Claims total
     approximately $1,651777,082.21, not including any amounts of Class 1 and/or 4 Claims which
     may be determined to be unsecured and which will also be included in Class 6 Claims. Those
     amounts have yet to be determined.

            The Debtor shall pay $575,000.00 to satisfy Class 6 Claims, thus creating a distribution
     of approximately 35% per dollar amount of each Class 6 Claim (not including unsecured
     portions of other Classes’ Claims). The Debtor shall make equal monthly payments on account
     of each Allowed Class 6 Claim over seventy-two (72) months. The treatment and consideration
     to be received by holders of Class 6 Allowed Claims pursuant to this Plan shall be in full
     settlement, satisfaction, release, and discharge of their respective Claim.

            4.7.    Class 7.        Equity Holders. Class 7 consists of original equity holders in the
     Debtor. Holders of Class 7 Claims shall not receive a distribution under the Plan, and shall
     maintain their equity interests.

                                            ARTICLE V
                                    Treatment of Unclassified Claims

            5.1.   Administrative Claims. Section 1129(a)(9)(A) of the Code requires a plan to
     provide for payment of all administrative tax liabilities in full as of the effective date of a plan




                                                     14
       Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18 Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C Page 15 of 24


     without the need for such taxing authority to file an Administrative Claim. All Administrative
     Claims shall be treated as follows:

                     a.     Time for Filing Administrative Claims. The holder of an Administrative
     Claim, other than (i) a Fee Claim or (ii) a liability incurred and paid in the ordinary course of
     business by the Debtor, must file with the Bankruptcy Court and serve on the Debtor and its
     counsel, notice of such Administrative Claim within ninety (90) days after the Effective Date.
     Such notice must include at minimum (i) the name of the holder of the Claim, (ii) the amount of
     the Claim and (iii) the basis of the Claim. Failure to file this notice timely and properly shall
     result in the Administrative Claim being forever barred and discharged.

                    b.      Time for Filing Fee Claims. Each professional person requesting
     compensation in the case pursuant to Sections 327, 328, 330, 331, 503(b), or 1103 of the
     Bankruptcy Code shall file an application for allowance of final compensation and
     reimbursement of expenses not later than sixty (60) days after the Effective Date. Failure to file
     the fee application timely shall result in the Fee Claim being forever barred and discharged.
     Nothing herein shall prohibit each professional person from requesting interim compensation
     during the course of this case pending Confirmation of this Plan. To the extent permitted by law,
     any professional person’s Fee Claim shall be permitted to include in its request for payment of a
     Fee Claim fees and expenses incurred for the preparation, filing and prosecution of such Fee
     Claim. No motion or application is required to fix fees payable to the clerk’s Office or the Office
     of the United States Trustee, as those fees are determined by statute.

                      c.     Allowance of Administrative Claims. An Administrative Claim with
     respect to which notice has been properly filed pursuant to Section 5.1(a) of this Plan shall
     become an Allowed Administrative Claim if no objection is filed within thirty (30) days of the
     filing and service of notice of such Administrative Claim. If an objection is filed within such
     thirty (30) day period, the Administrative Claim shall become an Allowed Administrative Claim
     only to the extent allowed by Final Order. An Administrative Claim that is a Fee Claim, and with
     respect to its fee application has been properly filed pursuant to Section 5.1(b) of the Plan, shall
     become an Allowed Administrative Claim only to the extent allowed by Final Order. Fee
     Applications shall be filed on or before the 60th day from the day the Confirmation Order is
     signed and entered upon the docket.

                    d.      Payment of Allowed Administrative Claim. Each holder of an Allowed
     Administrative Claim shall receive (i) the amount of such holder’s Allowed Claim upon the
     Effective Date, (ii) such other treatment as may be agreed upon in writing by the Debtor and
     such holder as long as no payment is made thereon prior to the Effective Date and so long as
     such modification of treatment made by the Debtor and any holder of an Allowed Administrative
     Claim does not impair any other Class, or (iii) as may be otherwise ordered by the Court,
     provided that an Administrative Claim representing a liability incurred in the ordinary course of
     business by the Debtor may be paid in the ordinary course of business.

                    e.      Professional Fees Incurred After the Effective Date. Any professional fees
     incurred by the Reorganized Debtor after the Effective Date must be approved by the Debtor
     and, thereafter, paid. Any dispute which may arise with regard to professional fees after the



                                                     15
       Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18 Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C Page 16 of 24


     Effective Date shall be submitted to the Bankruptcy Court, which shall retain jurisdiction to
     settle these types of disputes.

                    f.      Priority Unsecured Tax Claims. Priority Unsecured Tax Claims are certain
     unsecured income, employment, payroll, sales and other taxes, along with applicable interest,
     described by Bankruptcy Code sections 507(a)(8) and 511. In this case, these Claims are: (a) the
     Internal Revenue Service, holding an Unsecured Claim of approximately $712,552.96; (b) the
     Commonwealth of Pennsylvania, holding Unsecured Claims of approximately $113,107.47
     (Unemployment) and $132,062.99 (Revenue); (c) the State of New Jersey Division of Taxation,
     holding Priority Tax Claims totaling approximately $35,397.52; (d) the City of Philadelphia,
     holding a Priority Tax Claim of approximately $5,764.86; (e) the Virginia Department of
     Taxation, holding a Priority Tax Claim of approximately $38,858.29; and (f) the State of New
     Jersey Department of Labor, holding a Priority Tax Claim of approximately $13.671.64. Each
     holder of a Priority Unsecured Tax Claim will be paid in full, in regular equal monthly
     installment payments of cash of a total value, as of the effective date of the Plan, equal to the
     Allowed amount of such Claim; over a period ending not later than five (5) years after the
     Petition Date; with interest accruing at the rate of 4% unless otherwise specified herein (the
     interest on the following creditors' claims will accrue at the rate of: 15% for the State of New
     Jersey Division of Taxation; 8.25% for the State of New Jersey Division of Labor; 6% interest
     for the Pennsylvania Department of Labor; 6% interest for the Pennsylvania Department of
     Revenue; and 6% interest for the IRS); and in a manner not less favorable than the most favored
     nonpriority Unsecured Claim provided for by the Plan (other than cash payments made to a Class
     of Creditors under Bankruptcy Code Section 1122(b)), upon the later of the Effective Date of this
     Plan, or the date on which such Claim is Allowed by a Final Order. Each Holder of a Priority
     Unsecured Tax Claim shall retain its claim until paid in full according to this Plan. Monthly
     payments of the Priority Unsecured Tax Claims will commence the first day of the first calendar
     month after the Effective Date and continue monthly such that the Priority Tax Claims are paid
     within sixty (60) months of the Petition Date.

                    g.      Priority Non-Tax Claims. Priority Non-Tax Claims in this Case arise
     under Bankruptcy Code Sections 507(a)(3), (4), (5), (6), and (7) for the Debtor’s employees’
     wages, salaries, and other associated benefits not paid within 180 days prior to the Petition Date.
     As of the filing of this Plan, the Debtor estimates that Priority Non-Tax Claims total
     approximately $56,926.78. Each holder of a Priority Non-Tax Claim will be paid in full, in
     regular equal installment payments of cash of a total value, as of the Effective Date of the Plan,
     equal to the Allowed amount of such Claim; over a period ending not later than sixty (72)
     months after the Effective Date.

                                              ARTICLE VI
                                   Provisions for Execution of the Plan

             6.1.   Possession of Assets. All of the assets of the Debtor shall remain in the possession
     of the Debtor.




                                                     16
       Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18 Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C Page 17 of 24


             6.2.   Execution of Documents. Prior to the Effective Date, the Debtor is authorized and
     directed to execute and deliver all documents and to take and to cause to be taken all action
     necessary or appropriate to execute and implement the provisions of this Plan.

            6.3.   Alterations, Amendments, or Modifications. This Plan may be altered, amended,
     or modified by the Debtor before or after the Confirmation Date, as provided in Section 1127 of
     the Bankruptcy Code.

             6.4.    Disbursing Agent. The Debtor shall be the Disbursing Agent (“Disbursing
     Agent”) herein. The Disbursing Agent shall have the sole and exclusive right to make the
     distributions required by the Plan. The Disbursing Agent may hold or invest the funds in one or
     more accounts, provided that all investments shall be made in accordance with Section 345 of the
     Bankruptcy Code. The Disbursing Agent shall serve without bond and shall receive no
     compensation for distribution services rendered and expenses incurred pursuant to the Plan.

            6.5.    Final Decree. After final distributions are made, the Reorganized Debtor shall file
     a motion to close the case and request that a final decree be issued. The Debtor shall file all
     interim and final Plan implementation reports and pay any fees to the Office of the United States
     Trustee.

             6.6.    Retention and Enforcement of Claims. Pursuant to Section 1123(b)(3)(B) of the
     Bankruptcy Code, the Reorganized Debtor shall retain and may enforce any and all Claims of the
     Debtor on behalf of, and as a representative of, the Debtor or its estate, including, without
     limitation, all Claims arising or assertable at any time under the Bankruptcy Code, including
     under Sections 510, 542, 543, 544, 545, 547, 548, 549, 550, 552 and 553 thereof.

             6.7.   Means for Implementation of the Plan. The Debtor will continue to operate its
     business providing engineering, construction, installation, and maintenance services to its clients
     in the communications industry. The Debtor will, based on the Debtor’s projections, generate
     sufficient revenue to make the monthly Distributions contemplated under this Plan. The Debtor
     is confident that it will be able to maintain sufficient revenue to continue making the
     Distributions and to meet its ongoing operating expenses. Michael H. Pollitt, President and
     Shareholder, will continue to serve as the Debtor’s president and will be responsible for
     managing the Debtor’s operations.

            6.8.    Actions Taken to Decrease Expenses and Increase Income. The Debtor will
     continue its operations while evaluating and potentially eliminating the provision of any services
     which do not clearly demonstrate the best possible use of the Debtor's resources. Currently, the
     Debtor’s primary concern is stabilizing its income stream and continuing its operations. The
     Debtor's Plan will be funded through its continuing operations, so the Debtor will take advantage
     of any opportunity that will optimize its operations and generate a net profit while maintaining
     the Debtor's overall health

                                            ARTICLE VII
                             Additional Provisions Applicable to All Classes




                                                     17
       Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18 Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C Page 18 of 24


             7.1.    The payments, distributions and other treatments provided in respect of each
     Allowed Claim in the Plan shall be in full settlement and complete satisfaction discharge and
     release of such Allowed Claim. As to any Secured and/or Priority Tax Claims of any taxing
     authorities, discharge of any tax debt under this Plan shall not be effective until paid in full.

            7.2.   Notwithstanding any of the provisions of the Plan specifying a date or time for the
     payment or distribution of consideration hereunder, payments and distributions in respect of any
     Claim which at such date or time are disputed, unliquidated, or contingent shall not be made until
     such Claim becomes an Allowed Claim, whereupon such payment and distribution shall be made
     promptly pursuant to and in accordance with this Plan.

                                          ARTICLE VIII
                      Provisions Governing Distributions and General Provisions

            8.1     Distributions. Distributions pursuant to this Plan shall be made by the Disbursing
     Agent as provided herein and shall be made, unless otherwise provided herein, pursuant to the
     relevant Plan provisions, or as soon as practicable thereafter or as may be otherwise ordered by
     the Court.

                     a.      Delivery of Distributions. Distributions and deliveries to holders of
     Allowed Claims will be made at the addresses set forth on the proofs of claim filed by the
     holders (or at the last known address). If any holder’s distribution is returned as undeliverable,
     no further distributions to the holder will be made unless and until the Debtor is notified of the
     holder’s then current address, at which time all missed distribution will be made to the holder
     without interest. All Claims for undeliverable distributions must be made to the Disbursing
     Agent on or before the later of (i) the first anniversary of the Effective Date, or (ii) ninety (90)
     days after the respective distribution was made. After that date, all unclaimed property will
     become property of the Reorganized Debtor, and the Claim of any holder with respect to such
     property will be discharged and forever barred.

                    b.      Means of Cash Payment. Cash payments made pursuant to the Plan will be
     in United States funds, by check drawn on a domestic bank, or by wire transfer from a domestic
     bank. All cash distributions will be made by the Disbursing Agent.

                     c.     Time Bar to Cash Payments. Checks issued by the Disbursing Agent in
     respect of Allowed Claims will be null and void if not negotiated within ninety (90) days of the
     date of their issuance. Requests for re-issuance of any check shall be made to the Disbursing
     Agent by the holder of the Allowed Claim with respect to which the check originally was issued.
     Any Claim relating to a voided check must be made on or before the later of the (i) first
     anniversary of the Effective Date, or (ii) ninety (90) days after the date the check was voided.
     After the date, all Claims will be discharged and forever barred and the cash, including interest
     earned, shall be revested in the Debtor.

                   d.     Setoffs. The Debtor may, but will not be required to, set off against any
     Claim and the payments to be made pursuant to the Plan in respect of the Claim, any Claims of
     any nature whatsoever the Debtor may have against the Claimant, but neither the failure to do so



                                                     18
       Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18 Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C Page 19 of 24


     nor the allowance of any Claim hereunder will constitute a waiver of release by the Debtor of
     any such Claim the Debtor may have against such Claimant. The Commonwealth of
     Pennsylvania, Department of Taxation reserves its rights to preserve deposits and reserves its
     setoff rights.

                    e.        De Minimis Distributions. No cash payment of less than twenty-five
     dollars ($25.00) will be made by the Disbursing Agent to any Creditor unless a request is made
     in writing to Debtor to make such a payment.

                     f.    Saturday, Sunday or Legal Holiday. If any payment or act under the Plan
     is required to be made or performed on a date that is not a Business Day, then the making of such
     payment or the performance of such act may be completed on the next succeeding Business Day,
     but will be deemed to have been completed as of the required date.

            8.2     Notices. Any notice described in or required by the terms of this Plan or the Code
     and Rules shall be deemed to have been properly given when actually received, or if mailed, five
     (5) days after the date of mailing as such may have been sent by certified mail, return receipt
     requested, and if sent to:

                    a.     If to the Debtor, addressed to:

                                   Total Comm Systems, Inc.
                                   2480 Durham Road, Unit A
                                   Bristol, PA 19007

                    With copies to:

                    b.      Counsel:

                                   Thomas D. Bielli, Esquire
                                   BIELLI & KLAUDER, LLC
                                   1500 Walnut Street, Suite 900
                                   Philadelphia, PA 19102

             8.3      Default. No default shall be declared under this Plan unless and until any payment
     due under this Plan has not have been made within thirty (30) days after written notice to the
     Reorganized Debtor and counsel for the Debtor. As to defaults regarding Tax Claims, if the
     debtor defaults, the taxing authority will give notice to the Debtor of the default. Upon notice of
     default, the debtor will have thirty (30) days to cure the default. If the Debtor fails to cure the
     default, the taxing authority may immediately exercise its administrative rights and/or state law
     rights to fully collect the remaining debt.

             8.4     Retained Jurisdiction and Enforcement Remedies for Tax Claimants:
     Notwithstanding anything in this plan to the contrary, the Bankruptcy Court shall not retain
     jurisdiction with respect to tax claims except for (i) resolving the amount any tax claims arising
     prior to confirmation, and (ii) enforcing the discharge provisions of the confirmed plan. A



                                                     19
       Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18 Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C Page 20 of 24


     failure by the reorganized debtor to make a payment to holders of tax claims pursuant to the
     terms of the plan shall be an event of default. If the reorganized debtor fails to cure an event of
     default as to Plan payments on the tax claims within thirty days after receipt of written notice of
     default from a tax claimant, then the tax claimant may (a) enforce the entire amount of its claim;
     (b) exercise any and all rights and remedies such tax claimant may have under applicable
     nonbankruptcy law; and/or (c) seek such relief as may be appropriate in this Court.

                                              ARTICLE IX
                                         Effects of Confirmation

            9.1     Discharge of Claims; Injunction. Except as otherwise expressly provided in
     the Plan, the entry of the Confirmation order shall act to, among other things, permanently
     enjoin all Persons who have held, hold or may hold Claims of the Debtor as of the
     Confirmation Date (a) from commencing or continuing in any manner any action or other
     proceeding of any kind with respect to any such Claim of the Debtor, (b) from the
     enforcement, attachment, collection or recovery by any manner or means of any judgment,
     award, decree, or order against the Debtor or the Property of the Debtor with respect to
     any such Claim, (c) from creating, perfecting, or enforcing any encumbrance of any kind
     against the Debtor thereof, or against the property of the Debtor with respect to any such
     Claim, and (d) from asserting any setoff, right of subrogation, or recoupment of any kind
     against any obligation due from the Debtor thereof, or against the property of the Debtor,
     with respect to any such Claim. To the extent, however, that the Debtor defaults under the
     terms of the Plan and such default is not cured within thirty (30) days after the Debtor and
     its counsel receive notice of the default, as provided for under Section 8.3 of the Plan, the
     injunction shall be void solely to allow plan enforcement.

            9.2    Term of Injunctions or Stays. Unless otherwise provided, all injunctions or
     stays provided for in Chapter 11 cases pursuant to Section 362(a) of the Bankruptcy Code
     or otherwise, shall remain in full force and effect until the Effective Date at which time the
     injunction under Section 9.1 of this Plan a shall be in force.

            9.39.1 Exculpation. Following the Effective Date, none of the professional persons
     employed by the Debtor, its employees, or its agents, shall have or incur any liability or
     obligation to any entity for any action taken at any time or omitted to be taken at any time
     in connection with or related to the formation, preparation, dissemination, implementation,
     confirmation, or consummation of the Plan, the Disclosure Statement, or any agreement or
     document created or entered into, or any action taken or omitted to be taken in connection
     with the Plan or this Chapter 11 case; provided, however, that the provisions of this Article
     shall have no effect on the liability of any entity that would otherwise result from action or
     omission to the extent that such action or omission is determined in a Final Order to have
     constituted gross negligence or willful misconduct.

             9.49.2 Failure to Pay Taxes. Notwithstanding any other language in this Section, a taxing
     authority’s pursuit of the Debtor for Debtor’s failure to pay tax liabilities arising post-petition
     shall not violate any provisions of the Plan.




                                                     20
       Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18 Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C Page 21 of 24


                                           ARTICLE X
                            Cramdown Provisions and Confirmation Request

            10.1 If sufficient votes to confirm said Plan are not received, the Debtor requests
     confirmation of the Plan pursuant to the provision of Section 1129(b) of the Bankruptcy Code.

                                              ARTICLE XI
                                          Modification of the Plan

             11.1 Pre-Confirmation Modification. At any time before the Confirmation Date, the
     Plan may be modified by the Debtor upon approval of the Bankruptcy Court, provided that the
     Plan, as modified, does not fail to meet the requirements of Sections 1122 and 1123 of the
     Bankruptcy Code. In the event that there is a modification of the Plan, then the Plan as modified,
     shall become the Plan.

             11.2 Post-Consummation Modification. At any time after the Confirmation Date of the
     Plan, but before substantial consummation of the Plan, the Plan may be modified by the Debtor
     upon approval of the Bankruptcy Court, provided that the Plan, as modified, does not fail to meet
     the requirements of Sections 1122 and 1123 of the Bankruptcy Code. The Plan, as modified
     under these sections, becomes a Plan only if the Court, after notice and hearing, confirms such
     Plan, as modified, under Section 1129 of the Bankruptcy Code.

             11.3 Non-Material Modifications. At any time, the Debtor may, without the approval
     of the Court, so long as it does not materially or adversely affect the interest of Creditors, remedy
     any defect or omission, or reconcile any such inconsistencies in the Plan or in the Confirmation
     Order, as such matters may be necessary to carry out the purposes, intent and effect of this Plan.

                                               ARTICLE XII
                                              Causes of Action

            13.1 Litigation. Except as otherwise provided in the section of this Plan entitled
     “Powers,” the Debtor reserves the right to initiate or continue any litigation or adversary
     proceeding permitted under the Bankruptcy Code and applicable Bankruptcy Rules with respect
     to any Cause of Action.

             13.2 Powers. The Debtor shall have the right to settle, compromise, sell, assign,
     terminate, release, discontinue or abandon any Cause of Action from time to time in its
     discretion.

                                              ARTICLE XIII
                                              Miscellaneous

             14.1 Choice of Law. Except to the extent superseded by the Bankruptcy Code or other
     federal law, the rights, duties and obligations arising under the Plan shall be governed by and
     construed and enforced in accordance with the laws of the Commonwealth of Pennsylvania,
     without regard to the choice of law rules thereof.



                                                      21
       Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18 Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C Page 22 of 24



             14.2 Payment of Statutory Fees. All fees payable pursuant to Section 1930 of Title 28
     of the United States Code, as determined by the Court at the hearing pursuant to Section 1128 of
     the Bankruptcy Code, will be paid on or before the Effective Date. Moreover, all post-
     confirmation quarterly fees shall be paid by the Reorganized Debtor as and when they become
     due until the Bankruptcy Case is closed.

            14.3 Discharge of Debtor and Effect of Confirmation Order. Except as provided in
     Section 1141(d) of the Bankruptcy Code and as otherwise provided in the Plan, the provisions of
     the Plan and the Confirmation Order shall bind the Reorganized Debtor and all holders of Claims
     and will be a judicial determination of discharge of the Debtor from all debts that arose before
     the Confirmation Date and any liability on a Claim that is determined under Section 502 of the
     Bankruptcy Code as if such Claim had arisen before the Confirmation Date, whether or not a
     proof of claim based on any such date or liability is filed under Section 501 of the Bankruptcy
     Code and whether or not a Claim based on such debt or liability is allowed under Section 502 of
     the Bankruptcy Code and whether or not such holder is impaired under the Plan and whether or
     not such holder has accepted the Plan, and shall terminate all rights, Claims of such holder,
     except as provided in the Plan.

              Notwithstanding the forgoing, the discharge granted by Bankruptcy Code Section
     1141(d) is modified as to the Secured and/or Priority Tax Claim(s) provided for in this Plan, and
     the discharge of any Secured and/or Priority Tax Claim(s) under this Plan shall not be effective
     until all Secured and/or Priority Tax Claim(s) provided for in the Plan have been paid in full.

             14.4 Severability. Should any provision in this Plan be determined to be unenforceable,
     that determination will in no way limit or affect the enforceability and operative effect of any
     provision of the Plan.

             14.5 Successors and Assigns. The rights and obligations of any person named or
     referred to in the Plan shall be binding upon, and shall inure to the benefit of, the successors and
     assigns of that Person.

            14.6 Binding Effect. The Plan will be binding upon and inure to the benefit of the
     Debtor, its Creditors, and their respective successors and assigns.

            14.7 Outstanding Tax Returns. The Debtor will file any outstanding tax returns that
     were due on or before the Confirmation Date within thirty (30) days of the Confirmation Date.

             14.8 Withholding and Reporting Requirements. In connection with the Plan and all
     instruments issued and distributions made pursuant to the Plan, the Debtor will comply with all
     withholding and reporting requirements imposed by any federal, state, local or foreign taxing
     authority and all distributions made pursuant to the Plan will be subject to any such withholding
     and reporting requirements.




                                                     22
       Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18 Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C Page 23 of 24


                                            ARTICLE XIV
                             Provisions for Resolving and Treating Claims

             15.1 Objections. Notwithstanding the occurrence of the Confirmation Date or the
     Effective Date, the Debtor may object to the allowance of any Claim not previously allowed by
     final order whether or not a Proof of Claim has been filed and whether or not the Claim has been
     filed and whether or not the Claim has been scheduled as non-disputed, non-contingent and
     liquidated. The Debtor shall file all such objections on or before the 60th day from the Effective
     Date of the Court’s Confirmation Order.

             15.2 Prosecution of Objections. After the date of entry of the Confirmation Order, only
     the Debtor will have authority to file objections, litigate to judgment, or settle or withdraw
     objections to Contested Claims.

             15.3 No Distributions Pending Allowance. No payments or distributions will be made
     with respect to any Contested Claim except to the extent that the Contested Claim becomes an
     Allowed Claim. If only a portion of a Claim is disputed (and in the absence of a basis for set off
     or counterclaim), the distribution will be made on a pro rata basis on the uncontested portion of
     the Claim, pending resolution of the portion which is disputed.

             15.4 Distributions After Allowance. Payments and distribution to each holder of a
     Contested Claim, to the extent that the Contested Claim becomes an Allowed Claim, will be
     made in accordance with the provisions of the Plan governing the Class of Claims to which the
     respective holder belongs as soon as practicable after the date that the order or judgment of the
     Court allowing the Claim becomes a Final Order.


                                        [signature page to follow]




                                                    23
       Case 18-10525-elf Doc 169-1 Filed 02/15/19 Entered 02/15/19 13:31:18 Desc
Redline of Fourth Amended Chapter 11 Plan of Reorganization Proposed by Total C Page 24 of 24


                                           Respectfully submitted,

                                           TOTAL COMM SYSTEMS, INC.

     Date: February 15, 2019               /s/ Michael H. Pollitt
                                           Michael H. Pollitt
                                           President

                                           BIELLI & KLAUDER, LLC

                                           /s/ Thomas D. Bielli
                                           Thomas D. Bielli, Esquire
                                           David M. Klauder, Esquire
                                           Cory P. Stephenson, Esquire
                                           1500 Walnut Street, Suite 900
                                           Philadelphia, PA 19102
                                           Phone: (215) 642-8271
                                           Fax: (215) 754-4177
                                           tbielli@bk-legal.com
                                           dklauder@bk-legal.com
                                           cstephenson@bk-legal.com

                                           Counsel to the Debtor




                                             24
